Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 1 of 15

FILED

ATTACHMENTA OCT 2 5 2018
Clerk, U.S. District and
STATEMENT OF OFFENSE gankruptcy Comts
l. Unless stated otherwise, the relevant time period for this Staternent of Offense

spans from in or about August 2015 through in or about Decernber 2017.
A. Vocational Rehabilitation and Employment Program

2, At all relevant times the United States Department of Veterans Affairs (“VA”) was
an agency of the United States Government.

3. At all relevant times the Vocational Rehabilitation and Employment (“VR&E”)
program was a VA program authorized by Congress under 'l`itle 38, United States Code, Chapter
31. The VR&E program provided eligible veterans services and assistance necessary to enable
them to achieve maximum independence in daily living and to obtain and maintain suitable
employment VR&E program benefits were available to individuals who served in the military
after September l6, 1940, and did not receive a dishonorable discharge ln order to qualify for
these benefits a veteran must have had a service-connected disability and a serious employment
handicap requiring rehabilitation

4. One type of service offered to qualifying veterans by the VR&E program was
educational and vocational training. In cases where educational and vocational training was
determined to be necessary for the veteran to accomplish the purposes of the rehabilitation
program, the VA paid for tuition, books, supplies, equipment, and other educational costs and fees.
S_e_e 38 U.S.C. § 3104(a)(7)(A). The VA paid tuition and fees directly to the school on the enrolled
veteran’s behalf, and sometimes also paid for books, supplies, and equipment directly to the school
on the veteran’s behalf. Veterans participating in the VR&E program received a subsistence

allowance while they pursued an education or training program The subsistence allowance was a

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 2 of 15

monthly payment calculated based on the rate of attendance in a training program (fuil-time, three-
quarter-time, or half-time), the number of dependents, and the type of training. '§_§g 38 U.S.C.
§ sios(b). ` 1 t

5. Each VR&E program vendor that receives tuition payments from the VA was
required to designate a School Certifying Ofiicial. School Certifying Ofiicials certify the accuracy
of information submitted for purposes of payment by the vendor to the VA. For example, school
vendors submitted VA Form 28-19053 to certify that veteran students were enrolled in specified
classes for specified class hours during specified dates. `
B. James Edwin King

6. The defendant, James Bdwin King (“KING”) was a VR&E program counselor
employed by the VA. VR&E program counselors such as _KING were responsible for providing
rehabilitation and counseling services to veterans These services included comprehensive
evaluations, entitlement determinations, educational counseling, vocational eounseling,
rehabilitation planning, job placement, and case management Bach counselor w'as assigned to a
certain number of educational institutions As part of KlNG’s duties as a VR&E program
counselor, KING was responsible for advising veterans under his supervision which school they
should attend. KING was also responsible for reviewing invoices submitted by VR&E program
vendor schools and making a determination as to whether such invoices should be paid.

'C. The Fraudulent Vendor Schools
I. Atius Technology Institute

7 . Atius Technology lnstitute (“Atius”) was a privately owned, non-accredited school
specializing in information technology courses. Atius was registered to do business in the State

of Maryland and the Comrnonwealth of Virginia. Atius had two campuses, one at an office

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 3 of 15

building at 4715 Sellman Road, Suite G, Beltsville, Maryland, and the other located at an office
building at 6320 Augusta Drive, Tweli’th Floor, Springfield, Virginia, the latter of which opened
in or about March 2017.

8. Albcrt Poawui (“POAWUI”), was a co-owner or sole owner of Atius, and
controlled all of its finances and operations

9. Beginning in or about October 2016, Sornbo Kanneh (“KANNEH") was employed
full-time by Atius as its Financial Manager. In her capacity as Financial Manager, KANNEH was
responsible for managing Atius’s .~f'lriances.

10. Bcginning in or about October 2016, ATiUS EMPLOYEE l was employed full'
time by Atius as its Program Manager. In his capacity as Program Manager, ATIUS EMPLOYEE
l was responsible for managing Atius's student enrollment, curriculum, and its correspondence
with the VA. _

ll. 1 POAWUI was Atius's primary School Certifying Official from in or about May
2015 until February 27, 2017, at which time he delegated this role to ATIUS EMPLOYEE l. As
School Certifying thicials, POAWUI and ATIUS EMPLOYEE 1 submitted to the VA invoices
reflecting veterans’ course schedules, course tuition, and the costs of equipment and supplies that
Atius purported to purchase for veterans.

lI. Eelon Training Academy

12. Eelon Wellness and Massage and Eelon Training Academy (collectively “Eelon")
were privately owned, non-accredited schools purporting to specialize in health and wellness and
digital media, respectively Eelon was registered to do business in the State of Maryland.

Beginning no later than in cr about 2016 to in or about January 2017, Eelon operated at 3611

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 4 of 15

Branch Avenue, Suite 207, Temple Hills, Maryland 20748. From in or about January 2017 to in
or about January 2018, Eelon operated at 3100 Branch Avenue, 'I`emple Hills, Maryland 20748.

13. Michelle Stevens (“STEVENS") was the sole owner of Eelon, and controlled all of
its finances and operations ` v

Ill. School A

14. School A was a privately owned, non-accredited school purporting to specialize in
physical security training. School A was registered to do business in the State of Maryland. Sehool
A was located in Temple Hills, Maryland.

15. PERSON A owned School A and controlled all of its i'mances and operations

IV. Other Relevant Subject Individuals

16. ‘ PUBLIC OFFICIAL l was a VR&E program counselor employed by the VA.
When K]NG was not in the office, or when he was otherwise unable to facilitate paperwork`needed
for the VA to pay Atius, PUBLIC OFFICIAL 1 completed and transmitted such paperwork so that
Atius would be paid by the VA. PUBLIC OFFICIAL l also referred some students under her

supervision to Atius. PUBLIC OFFICIAL l took such action while aware of the illicit agreement

. between POAWUI and KING described below.

17. PERSON B was a veteran enrolled in the VR&E program KING supervised
PERSON B in KING's capacity as a VR&E program counselor. As further described below,

PERSON B served as K]NG’s personal assistant for purposes of the scheme.

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 5 of 15

The Scheme to Defraud the VA and Commlt Bribery

Purposes of the Sclieme

18.

The purposes of the scheme included, but were not limited to, the following:

a. For KING to use his official position at the VA to enrich himself through

corruption by soliciting, demanding and accepting things of value from
POAWUI, S'I`EVENS, and PERSON A in exchange for KING’s official

actions favorable to those individuals and their schools;

. For POAWUI, STEVENS, PERSON A, and others known and unknown to

enrich themselves through corruption, by providing things of value to KING
in exchange for KING’s official acts, which financially benefitted their

schools;

. For KING, POAWUI, STEVENS, PERSON A, and others known and

unknown to enrich themselves through fraud by, among other things,

providing false information to the VA about the education that their
respective schools would be providing or did provide to VR&E program

veterans in order to obtain inflated payments.

Manner and Means of the Scheme

19.

following:

l’

20.

The manner and means of the scheme included, but were not limited to, the

The Atius Sclieme

In or about August 2015, KING and POAWUI agreed to commit bribery and to

defraud the VA in order to enrich themselves KING and POAWUI agreed that POAWUI would

pay-»and POAWUI did in fact later pay-a KING a 7% cash kickback of all payments made by the

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 6 of 15

VA to Atius relating to veterans coming from the District of Columbia VA Regional Benef`its

Office in exchange for KJNG taking official acts to cause the VA to pay Atius. KING required
that the bribe payments be made in cash to hide them from the Internal Revenue Service and to
keep their scheme a secret, and POAWUI agreed to this condition.'

21. Under KING and POAWUI's agreement, KING’s primary role in the scheme was

to act in his official capacity to steer VR&E program veterans-~both those directly under his

supervision and those under the'supervision of other VR&E program counselors-~to Atius, and to'

approve Atius’s invoices for payment For his part, to maximize the seheme’s profits, POAWUI
sent and caused to be sent course schedules, invoices, and other information to KING and other
VA employees that inflated the amount of time that students were attending Atius, KING approved
these documents without regard for their accuracy, and in some instances knowing they were false,
in order to maximize the profit that KING and POAWUI made from the scheme.

22. KING continued to send veterans to Atius despite numerous complaints by Atius
students to KING that the veterans were not receiving an adequate education at the school Despite
voluminous complaints of this nature from veterans about Atius, KING took no action to transfer
the complainant students to another school, seek a refund from Atius for services paid for but not
provided, or ensure that the veterans at Atius were receiving the education they were promised

23. From on or about September 15, 2015, to on or about May 5, 2017, the VA paid
Atius approximately $2,217,391 for tuition, equipment, and supplies for veterans enrolled at Atius.
The majority of these students were assigned to KIl~lG and enrolled at Atius at KING’s direction.
A small minority of these students were assigned to other VR&E Program counselors, such as
PUBLIC OFFICIAL l, but enrolled at Atius at KING’s urging, direction, or instruction in KING’s

official capacity. KING solicited and received from POAWUI a 7% share of the VA’s payments

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 7 of 15

for students from the VA District of Columbia Regional Beneiits Oft'ice to Atius irrespective of
whether the payment was made for a veteran officially assigned to KING or another VR&E
program counselor in that office.

24. From in or about August 2015 to inl or about December 2017, in exchange for

KING’s official acts and' in furtherance 03 their scheme to commit bribery and defraud the VA,

Pkou£paaKlNG Mmy?s§eo Th¢s¢ paym }rsw¢r¢mmme-m¢ hand-
l°"$\'°\ wade Casl~ ?‘ “W\i: 'lr> wL@U-\/ ld”‘e e"</
delivered to KING, or to ERSON B to be passed on to KING, by POAWUI o`r KANNEH.

l O 'N F)P%AWUI and KANNEH delivered these payments, and KING received these payments, knowing
that the payments were bribes pursuant to POAWUI and KlNG’s illicit agreement y
25. 'I`o further their scheme and keep it a secret, POAWUI and ATIUS EMPLOYEE l
knowingly made false representations on documents submitted to the VA. The documents
described below were sent by POAWUl and_ATIUS EMPDOYEE l via email to KING, PUBLIC
OFFICIAL l, other VA employees, and/or a VR&E centralized mailbox that was used to receive
electronic invoices from VR&E program vendors. For example:

a. POAWUI and ATIUS EMPLOYEE l certified on VA Form 28-1905s that
veterans attending Atius were enrolled in between eighteen and thirty-two hours of class per week
when in fact both I’OAWUI and ATIUS EMPLOYEE l knew that Atius only offered a maximum
of six hours of class per week for the courses listed on the form. POAWUI and ATIUS
EMPLOYBE l made these false representations to obtain a “full~time" designation for these
veteran students, thereby fraudulently increasing the amount of money that Atius could charge the
VA for each veteran stud ent.

b. Simt'larly, POAWUI and A-TIUS EMPLOYEB l submitted class schedules

to the VA that included dates and times during which classes were not offered at all.

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 8 of 15

c. ATIUS EMPLOYEE l, sometimes at P(jAWUI‘s direction, submitted to
the VA "Certiflcates of Completion" for students who had not completed the courses listed on the
certificates

d. KING approved the payments for Atius students without regard to the
accuracy of the forms that were being provided by Atius, and knowing or having reason to know
that they contained material, false information concerning the amount of class hours that the

veterans were receivingl

lI. Klng and Poawui’s Efforts to Hide the Atius Scheme and Ohstruet the
VA’s Adminlstrative Investlgation

26. By no later than February 2017, the VA had initiated an administrative fact-finding
inquiry into Atius based on complaints by students as to the quality of education at the school. By
July 2017, the VA had suspended making payments to Atius based on the preliminary findings of
this inquiry, KING and POAWU! were made aware of the VA’s inquiry into Atius by no later
than July 2017, and both were aware of the suspension of payments from the VA to Atius.

27. Among the responsibilities of VR&E program lcounselors was to periodically
conduct site visits at the counselors’ assigned VR&E vendor schools. ln particular, a VR&E
program counselor was required to conduct a site visit when a school opened a new location that
would receive veterans. KING never conducted a site visit of either Atius location and only went
there in order to retrieve bribe payments On or about August l4, 2017, during a meeting between
KING and POAWUI at KING’s apartment, KING handed POAWUI a printed report KING h`acl
created earlier. The report falsely stated that KING had performed a site visit at Atius's
Springfteld, Virginia, location in January 2017, prior to POAWUI receiving VR&E program
veterans at that location. KING instructed POAWUI to send the report to another VA employee

who was responsible for approving schools as VA vendors. KING created this document, and

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 9 of 15

instructed PkoUr to send it to the vA, co cause the vA to falsely believe that KING had
performed a required site visit prior to Atius opening its second location in Springiield, Virginia.
The purpose of KING’s conduct in this respect was to obstruct the VA’s inquiry into Atius and to l
ensure that the VA would resume paying Atius’s invoices.

28. On October ll, 2017, ATIUS EMPLOYEE l_at POAWUI and KB;!G’s
direction'_emailed a VA official who was KING‘s superior, stating that Atius would no longer
offer day classes, even though POAWUI, ATIUS EMPLOYEE l, and KING knew that Atius never
offered day classes in the first place. The purpose of this email was to conceal the truth about
material misrepresentations that POAWUI and ATIUS EMP LOYEE 1 had previously made to the
VA concerning Atius course schedules, and to ensure the continued approvals of Atius’s invoices.

III. Witness Tampering Involving Atius

29. On January 17, 2018, POAWUI and KING met in KING’s car, which was parked
in a parking lot outside a Dunkin Donuts in Hanover, Maryland. POAWUI was meeting with'
KING at the request of the govemment's investigators and was wearing a recording device
provided by the investigators By this point, KING had been interviewed by agents with the
Federal Bureau of Investigation and Department of Veterans Affairs ~- Off'roe of Inspcctor General,

and was told by those agents that the government was investigating matters involving Atius and

the VR&E program
30. During the conversation, POAWUI told KING that he “ended up not [interviewing

with the government] because the subpoena said you can provide the records," but that he would

need to appear in response to a subpoena
3l. POAWUI further stated that he was worried about being asked questions

concerning a Google Wallet payment that he_had made to KING. KING responded, "’I`hat was,

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 10 of 15

that was definiter a personal loan that I made to you. . . . Just, just paying back a personal loan."
KING then proposed that POAWUI “say [KING] purchased, purchased a computer from you
because you got it at a discount, discount rate . . . if they ask." KING then suggested that the
computer involved in the transaction was a “Dell computer.” In fact, KING and POAWUI had
never entered a loan or sold each other a computer. KING made these statements with`the intent
to cause POAWUI to testify falsely to the grand jury.

32. POAWU! also raised the issue of PBRSON B visiting Atius. KING stated that
PERSON B “came in that one time with me for the site visit, he came back, time after time about
you know, he wanted to learn about the program.” ln fact; as both POAWUI and KING well knew,
PERSON B had visited Atius solely for the purpose of retrieving bribe payments for'KING. KING
made this statement with the intent to cause POAWUI to testify falsely to the grand jury.

33. During this same conversation, KING also recounted that he had spoken with
PUBLIC O_FFICIAL l about the investigation According to KlNG, when PUBLIC OFFICIAL l
confronted KING about being paid'by POAWU!, KING told her that l“none of that ever happened,
never been paid by this man, never had any money transferred between us." KING made this
statement with the intent to cause PUBLIC OFFICIAL 1 to lie to government investigators

IV. The Eelon Scheme

34. In or about 2014, KING and PERSON B met with STEVENS at 3611 Branch
Avenue, Suite 207, Ternple Hills, Maryland. During this meeting, KlNG proposed to STEVENS
that STEVENS open a school that would be approved by the VA to serve as a vendor for the
VR&E program KING explained to STEVENS that veterans would attend STEVBNS’ school
and that their tuition would be paid to S'I`EVENS by the VA. STEVENS was not operating any

school of any kind at this time, At a subsequent meeting between KING and STEVENS, in or l

10

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 11 of 15

about early 2016, STEVENS agreed to begin the process of creating a school to serve as an
approved vendor for the VR&E program.

35. STEVENS first became a certiiied VR&E vendor on March 22, 2016, using the
school name Eelon Wellness and Massage. KING, in his official capacity as a VR&E program
counselor, initiated and facilitated the vendor approval process for Eelon Wellness and Massage.
At this time, Eelon Wellness and Massage was not operating as a school and did not have any
students.

36. ' On or about July 1,2016, KING enrolled PERSON B in Eelon Wellness and
Massage‘s “Health Practitioner” course._ When PBRSON B enrolled at Eelon Wellness and
Massage, he was the only student at the school. On' or about June 27 and July l, 2016, STEVENS

prepared and sent to KING invoices reflecting the costs and planned course of study for ?ERSON

B’s course. In these documents, STEVENS purposely inflated the hours of class that PERSON B

would attend. STEVENS represented that PERSON B would attend class for approximately forty
hours per week, when in actuality PERS ON B attended no more than eight hours of class per week.
KlNG approved these invoices for payment without regard to whether the class hour information
was accurate. l

37. On or about September 2, 2016, STEVENS received by electronic transfer a tuition
payment from the VA for PERSON' B's Health practitioner course tuition in the amount of
$28,100. ln or about September 2016, STEVENS called KING by telephone and asked how she
could “bless" him in return for facilitating the VA’s payment of PERSON B’s tuition. KING
responded that she should pay him seven percent of the monies paid by the VA to S'I`EVENS.

38. In or about September 2016, following her conversation with KIblG regarding their

bribery agreement, STEVENS met KING at his office located at 1722 Eye Street N.W.,

ll

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 12 of 15

Washington, D.C., and handed him $ l ,500 cash. The sole purpose of this payment was for KING's
oiii.cial acts in facilitating the payment of funds from the VA to STEVENS.

39. In or about April 2017, STEVENS renamed her school Eelon 'l`raining Acaderny
and refashioned it as a school purporting to provide “digital media" classes. To that point, no one
had attended Eelon Wellness & Massage as a tuition-paying student other than PERSON B and
STEVENS’ son.

40. ln or about March 2017, STBVENS met KING in a parking lot near Arundel Mills
Mall in Hanover, Maryland, and handed KING $1,500. The sole purpose of this payment was
KING’s fee in return for his official acts to facilitate the payment of funds from the VA to
STEVENS.

4l. d Between in or.about June 2017 and in or about January 2018, KING enrolled a total
of seven students, including PERSON B, in Eelon Training Academy, purportedly to take a digital
media course. STBVENS knowingly submitted, and KING knowingly processed and approved,
paperwork inflating the number of weekly class hours that STEVENS planned for students to
attend class in an effort to achieve a “full~time” designation for the students. For example,
STEVENS represented to the VA that students would be attending class for forty hours per week,

d knowing that in fact they would attend class i`or a maximum of eight weekly hours. And, in fact,
several of the students did not attend the majority of the scheduled class sessions due to the poor
quality of the education provided by Eelon Training Acaderny and the building frequently being
locked and vacant on scheduled class days.

42. in furtherance drive scheme to bribe KING and defraud the vA, and in an attempt

to maximize her profits from the scheme, STEVENS submitted invoices to the VA amounting to

12

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 13 of 15

no less than $300,000 for the tuition andcquipmontfor these-sevenst'ndents: OFtiieoverSSuGNOO" *“ ""“'"'“"‘ ‘ l
that STElIENS charged the VA, the VA paid approximately $83,000 directly to STEVENS.
43. The balance of the payments charged to the VA by Stevens were not paid by the
VA due to the VA’s ongoing administrative investigation into Eelon following complaints by
students about the poor quality of education at Eelon. l
V. The School A Scheme
44. Between in or about August 2015, and in or about November 2016, KING enrolled
. fifteen veterans in physical security classes at School A.
45 . KING approved invoices and facilitated the payment of over $340,000 in VA funds
v to PERSON A for the purported education of these fifteen veterans.

46. In exchange for KING’s official acts of enrolling veterans at School A, approving
School A invoices, and facilitating payments from the VA to School A, Person A made cash
payments to KING.

47. In order to obtain the VA funds, PERSON A sent to KING materially false
information concerning the quantity and type of education that would be or was provided to the
fifteen veterans. For exarnple, PERSON A filled out, signed, and sent to KiNG VA Form 28-
1905$ indicating that veterans would be enrolled in forty hours of class per week and would receive
a total of 640 hours of class. In fact, School A’s classes were not set up to provide more than eight
to ten hours of class weekly, and most students went to only several classes before dropping out
due to the poor quality of instruction provided. Veterans frequently arrived at School A to find
the building locked and that class had been “cancelled” without waming.

48. PERSON A created and sent to KING dozens of “Certit'icates of Completion”

indicating veterans had completed courses that they did not take in the first place.

23

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 14 Of 15

49. KING facilitated the payment ofVA funds to PERSON A knowing that the students
KING sent to School A were not receiving the education that was reflected in the above-described
documents

VI. Klng’s Deceit and Manipulation of Veterans

50. In order to maximize the profit of the schemes for its participants, and further enrich
himself,_ KING repeatedly lied to veterans in order to convince them to attend Atius, Eelon, or

School A. Fcr example:

a. KING told one veteran that she could not pursue her preferred course of
study in accounting and had to attend information technology courses at
Atius instead because she had failed a class in college prior to enrolling in
the va&a'pregram. Ne such limitation existed either iii terms of va&iz
program regulations or otherwise

b. KING told another veteran that he had to attend Atius, and then later Eelon,
because he“was on probation in an unrelated criminal matter. No such
limitation existed either in terms of VR&E program regulations or
otherwise

c. A third veteran assigned to KING had been a cook in the Navy and told
KING that he wished to pursue his dream of becoming a professional baker.
This veteran also told KING that he had to travel abroad for a planned
family obligation and would be returning in approximately two months.
KING told the veteran that he had to attend School A or else his VR&E
benefits would lapse. That assertion was false, as shown by the fact that

KING assigned numerous other veterans to Atius and Eelon courses that did

14

Case 1:18-cr-00318-.]DB Document 7 Filed 10/26/18 Page 15 of 15

not start until several months after they first met with KING and entered the
VR&E program KING insisted that this veteran enroll in School A despite
the veteran’s protests that he could not engage in physical security worlc due
to a physical disability '
C. Use of Interstate eres to Execute the Scheme
51. On or about the date listed below, KING, for the purpose of executing the above-
described scheme and artifice to defraud and deprive, transmitted or caused to be transmitted by
means of wire communication in interstate commerce, the following writing, signal, and sound;

that is, he eaused:

 

Count Date Description

 

One September 2, 2016 Blectrcnic wire communication for payment processing ofU.S.
Treasury funds, originating in Austin, Texas, going to Kansas
City, Missouri, for the payment of $28,100' by the U.S.
Treasury to Eelon Academy’s TD Bank account, ending in
4728.

 

 

 

 

 

52. The defendant admits that the proceeds he personally obtained as a result of the
offenses described above have been dissipated by him and cannot be located upon the exercise of
due diligence; have been transferred or sold to, or deposited with, a third party; and/or have been

placed beyond the jurisdiction of the Court.

By:

    

   

,.}

la dwiit Kitig¥ 7~¢7‘ william R.Buielll
f dant q ,f Counsel for fendant
ls '

  
 
 

